The opinion of the Court was delivered by
Mr. Justice Bay.
It is extremely difficult to find out upon what principle the Jury found their verdict for defendant in this case. The negro, it is true, was old; but the price paid corresponded with his years, 200 dollars only. The defendant knew him well, he had lived with him a considerable time before he purchased him, and the complaint he was subject to must have been known to the defendant, and it was easily cured or removed; that he wanted to borrow money to pay for him; and what is most extraordinary, he never offered to return this negro till the suit was brought, which the law requires in order to justify a recision of a contract. Upon the whole, the conduct of the defendant has much the appearance of one of those pretexts which are too often made use of to get rid of bargains fairly entered into.
I am, therefore, clearly of opinion, there should be a new trial in this case; in which opinion all the other Judges concur.
Colcock and Gantt J. concurred.